Exhibit 10.10

SECOND AMENDMENT TO PROJECT LOAN AGREEMENT

By and Among

THE NEW YORK TIMES BUILDING LLC
having an address at
One MetroTech Center North
Brooklyn, New York  11201

NYT REAL ESTATE COMPANY LLC
having an address c/o
The New York Times Company
229 West 43rd Street
New York, New York 10036

FC EIGHTH AVE., LLC
having an address at
One MetroTech Center North
Brooklyn, New York 11201

and

CAPMARK FINANCE INC.
having an address at
100 South Wacker Drive, Suite 400
Chicago, Illinois  60606,
as agent

Dated as of August 15, 2006

Property Location:

Eighth Avenue between 40th and 41st Street, New York, New York

Lot:

Lots 1001 through 1058 (formerly Lot 1)

Block:

1012

Section:

4

Please return time-stamped certified copy to:
Paul, Weiss, Rifkind, Wharton & Garrison LLP
1285 Avenue of the Americas
New York, New York 10019
Attention: Harris B. Freidus, Esq.


--------------------------------------------------------------------------------


SECOND AMENDMENT TO PROJECT LOAN AGREEMENT

THIS SECOND AMENDMENT TO PROJECT LOAN AGREEMENT (this “Amendment”) is made and
entered into as of the 15 day of August, 2006 by and among CAPMARK FINANCE INC.
(formerly known as GMAC Commercial Mortgage Corporation), a California
corporation, with an address at 100 South Wacker Drive, Suite 400, Chicago,
Illinois 60606 or any successor thereto, as agent (including as successor to
Initial Agent (as hereinafter defined)) (including any of its successors and
assigns as agent, “Agent”) for itself and any other co-lenders as may exist from
time to time (collectively, including any successors and assigns, “Lenders” and
each individually, a “Lender”), THE NEW YORK TIMES BUILDING LLC, a New York
limited liability company with an address at One MetroTech Center North,
Brooklyn, New York 11201 (including any successors and assigns permitted in
accordance with the Agreement (as hereinafter defined), “Borrower”), NYT REAL
ESTATE COMPANY LLC, a New York limited liability company with an address c/o The
New York Times Company, 229 West 43rd Street, New York, New York 10036
(including any successors and assigns permitted in accordance with the
Agreement, “NYTC Member”) and FC EIGHTH AVE., LLC, a Delaware limited liability
company with an address at One MetroTech Center North, Brooklyn, New York 11201
(including any successors and assigns permitted in accordance with the
Agreement, “New FC Member”).

W I T N E S S E T H :

WHEREAS, Borrower, the New York State Urban Development Corporation d/b/a Empire
State Development Corporation, a corporate governmental agency of the State of
New York constituting a political subdivision and public benefit corporation, as
initial agent (“Initial Agent”), and Agent, for itself and on behalf of Lenders,
entered into that certain Project Loan Agreement, dated as of June 25, 2004 (as
previously amended, the “Original Agreement”; all capitalized terms used herein
but left undefined shall have the meanings assigned to such terms in the
Original Agreement), pursuant to which each Lender severally agreed to lend to
Borrower its pro rata share of $149,470,521 for the purposes of constructing a
project to be located on the premises more particularly described on Exhibit A
hereto;

WHEREAS, pursuant to that certain Assignment and Assumption (Project Loan) by
Initial Agent to Agent, dated as of June 25, 2004, Initial Agent assigned all of
its right, title and interest in the Original Agreement to Agent;

WHEREAS, on or about the date hereof, FC Lion LLC, a New York limited liability
company which is a member of Borrower (“FC Member”), will be withdrawing from
Borrower and New FC Member will be replacing it;

WHEREAS, on or about the date hereof, the Premises are being subjected to a
condominium regime and in connection therewith the NYTC Units are being conveyed
to NYTC Member and the FC Units are being conveyed to New FC Member;


--------------------------------------------------------------------------------


WHEREAS, after such conveyance, ING Member will not have any equity interest in
New FC Member;

WHEREAS, in connection with such withdrawals and conveyances, the Borrower has
requested, among other things, that FC Member and ING Member be released of
their respective obligations under the Loan Documents;

WHEREAS, in connection with the transfer of the NYTC Units and the FC Units, the
lessee’s interest in the Ground Lease held by Borrower is being conveyed to
Ground Lessor and accordingly Borrower no longer has an ownership interest in
the Premises;

WHEREAS, in light of the fact that the Borrower will have no ownership interest
in the Premises, Lender has requested that NYTC Member and New FC Member join
together, jointly and severally with Borrower, as co-borrowers, and NYTC Member
and New FC Member have agreed; and

WHEREAS, in order to permit the foregoing, Borrower has requested, and Agent has
agreed, to further modify the Agreement.

NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth, Agent, for itself and on behalf of Lenders, and Borrower
hereby agree as follows:


1.             RECITALS.  THE FOREGOING RECITALS ARE HEREBY INCORPORATED INTO
THIS AMENDMENT AS IF MORE PARTICULARLY SET FORTH HEREIN.


2.             AMENDMENTS TO PROJECT LOAN AGREEMENT.


(A)           THE DEFINITION OF “PROJECT LOAN DOCUMENTS” IS HEREBY AMENDED BY
ADDING THE FOLLOWING PRIOR TO THE PERIOD AT THE END OF THE FIRST SENTENCE:

“and, if and when executed, the documents delivered by the condominium
association pursuant to Section 7.46(a)(1) of this Agreement”.


(B)           THE FOLLOWING DEFINITION IS ADDED AFTER THE DEFINITION OF
CONDOMINIUM ACT:

““Condominium Assignment” has the meaning given to such term in
Section 7.46(a)(1) hereof.”


(C)           THE FOLLOWING DEFINITION IS ADDED AFTER THE DEFINITION OF
CONDOMINIUM FLOOR PLAN:

““Condominium Security Documents” has the meaning given to such term in
Section 7.46(a)(1) hereof.”

2


--------------------------------------------------------------------------------




(d)           A new defined term is hereby added immediately after the
definition of “FC 41st Street”:

““FC 42 Hotel” means FC 42 Hotel LLC, a Delaware limited liability company, and
its permitted successors in accordance with the terms hereof.”


(E)           THE TERM “FC MEMBER” SHALL MEAN FC EIGHTH AVE., LLC, A DELAWARE
LIMITED LIABILITY COMPANY; PROVIDED, HOWEVER, THAT REFERENCES TO THE FC MEMBER
IN DEFINITIONS REFERRING TO CONTRACTS OR OTHER INSTRUMENTS ENTERED INTO PRIOR TO
THE DATE HEREOF SHALL CONTINUE TO REFER FC LION LLC, A NEW YORK LIMITED
LIABILITY COMPANY.


(F)            THE DEFINITION OF “FC OPERATING AGREEMENT” IS HEREBY DELETED IN
ITS ENTIRETY AND INSERTED IN LIEU THEREOF IS THE FOLLOWING:

““FC Operating Agreement” means that certain Limited Liability Company Agreement
of FC Eighth Ave., LLC dated as of August      , 2006 between FC 42 Hotel, LLC
and NYT Real Estate Company LLC.”


(G)           THE DEFINITIONS “ING” AND “ING MEMBER” ARE HEREBY DELETED AND ALL
REFERENCES TO ING, THE ING MEMBER AND THE MEZZANINE LOAN ARE HEREBY DELETED;
PROVIDED, HOWEVER, THAT REFERENCES TO ING AND ING MEMBER IN DEFINITIONS
REFERRING TO CONTRACTS OR OTHER INSTRUMENTS ENTERED INTO PRIOR TO THE DATE
HEREOF SHALL REMAIN.


(H)           THE DEFINITION OF “NYTC UNITS REDEMPTION” IS HEREBY DELETED AND
ALL REFERENCES TO THE NYTC UNITS REDEMPTION ARE HEREBY DELETED AND REPLACED WITH
A REFERENCE TO THE “NYTC UNITS RELEASE”.


(I)            A NEW DEFINED TERM IS HEREBY ADDED IMMEDIATELY AFTER THE
DEFINITION OF “NYTC UNITS BUDGET”:

““NYTC Units Release” means the release of the NYTC Units from the lien of the
Project Loan Mortgage in accordance with Section 7.46(a) hereof.”


(J)            ALL REFERENCES TO “PREMISES” SHALL BE DEEMED TO MEAN THE PREMISES
DEMISED TO NEW FC MEMBER AND NYTC MEMBER PURSUANT TO THE SEVERANCE SUBLEASES TO
WHICH EACH IS A PARTY, AND THE IMPROVEMENTS THEREON.


(K)           THE REFERENCES TO FC 41ST STREET IN THE FIFTH SENTENCE OF SECTION
3.05(D) ARE HEREBY DELETED AND REPLACED WITH A REFERENCE TO FC 42 HOTEL.


(L)            SECTION 7.19 OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
FIRST PARENTHETICAL PHRASE CONTAINED THEREIN.

3


--------------------------------------------------------------------------------





(M)          SECTION 7.30(C) OF THE AGREEMENT IS HEREBY AMENDED BY (I) DELETING
CLAUSE (I) THEREOF, (II) DELETING CLAUSE (VI) THEREOF AND (III) DELETING THE
PHRASE “TO WHICH FC MEMBER IS A PARTY” IN CLAUSE (VII) THEREOF.


(N)           SECTION 7.30(D) OF THE AGREEMENT IS HEREBY AMENDED BY ADDING THE
PHRASE “, THE NYTC BOARD OF DIRECTORS” AFTER THE PHRASE “THE BOARD OF MANAGERS”.


(O)           SECTION 7.32(B) OF THE AGREEMENT IS HEREBY AMENDED BY (I) DELETING
THE PHRASE “SECTION 5.06(D)(3), SECTION 8.02(A) AND SECTION 8.02(B)(II) OF THE
FC OPERATING AGREEMENT” IN CLAUSE (II) THEREOF, (II) DELETING THE PHRASE “(A)”
AND DELETING ALL OF THE WORDS APPEARING AFTER THE PHRASE “SHALL NOT BE PERMITTED
TRANSFERS” IN CLAUSE (II) THEREOF, (III) ADDING THE PHRASE “OR THE NYTC UNITS”
AFTER THE PHRASE “FC UNITS” IN CLAUSE (IV) THEREOF AND (IV) DELETING CLAUSE (V)
THEREOF.


(P)           SECTION 7.33 OF THE AGREEMENT IS HEREBY AMENDED BY (I) DELETING
THE REFERENCES TO FC 41ST STREET IN CLAUSE (D) THEREOF AND INSERTING FC 42 HOTEL
IN LIEU THEREOF AND (II) DELETING THE PHRASE “DISTRIBUTIONS TO ING MEMBER UNDER
SECTIONS 3.02(A)(2) AND 3.02(D)(2) OF THE FC OPERATING AGREEMENT AND
DISTRIBUTIONS PURSUANT TO SECTION 3.02(C) OF THE FC OPERATING AGREEMENT” IN
CLAUSE (E) THEREOF.


(Q)           SECTION 7.35(A) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
PHRASE “FC” APPEARING IN CLAUSE (VI) THEREOF.


(R)            SECTION 7.46 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND INSERTED IN LIEU THEREOF IS THE FOLLOWING:

“SECTION 7.46                    NYTC Units Release Provisions.  (a) Provided
that no Noticed Default or Event of Default exists under any Building Loan
Document or Project Loan Document, upon the satisfaction of the following
conditions, (x) the releases and terminations referred to in Section 7.46(c)
hereof shall be effectuated, (y) Agent shall modify the liens of the Building
Loan Mortgage and Project Loan Mortgage so that there shall exist a second
priority mortgage encumbering solely the FC Units, which mortgage shall be in
the amount of the Extension Loan (and the Building Loan Notes and Project Loan
Notes shall also be appropriately severed to reflect the same) and (z) Agent and
Lenders shall assign such mortgages (and such severed notes) applicable to the
FC Units to Extension Loan Lender:

(1)           the condominium association shall have (A) collaterally assigned
its rights to Leases of lobby spaces and agreed to deposit all Rents therefrom
(solely to the extent of distributions therefrom to which FC Member would be
entitled) into one of the Collection Accounts (the “Condominium Assignment”) and
(B) collaterally assigned the rights to excess casualty proceeds (to the extent
of FC Member’s interest therein) to Agent for the benefit of

4


--------------------------------------------------------------------------------




Agent and Lenders (the documents referred to the foregoing clauses (A) and (B)
being collectively referred to as the “Condominium Security Documents”), in each
case pursuant to an agreement in form and substance reasonably satisfactory to
Agent and Agent shall have received an opinion of counsel reasonably
satisfactory to Agent as to the due authorization, execution and delivery and
enforceability of such agreements and such other customary matters with respect
thereto as Agent may reasonably require;

(2)           Core and Shell Completion shall have been achieved;

(3)           A temporary certificate of occupancy for each of the Units (which
may be a zero occupancy or core and shell temporary certificate of occupancy)
shall have been issued;

(4)           Agent shall have received not less than thirty (30) days’ prior
notice of the proposed release;

(5)           the NYTC Units will constitute one or more tax lots separate and
distinct from the tax lot or lots applicable to the portion of the Premises
encumbered by the lien of the remaining Project Loan Mortgage;

(6)           Agent shall have received by wire transfer of immediately
available funds (A) an amount sufficient (after application of such amount in
accordance with Section 7.46(b) below) to reduce the Remaining Loan Amount to
$200,500,000.00 (less any prior principal prepayments pursuant to Section 2.06
of the Building Loan Mortgage and Section 2.06 of the Project Loan Mortgage);
and (B) all amounts required by clauses (x) and (y) of the first sentence of
Section 3.12 hereof, which amounts shall be applied as provided in
Section 7.46(b) below;

(7)           Borrower shall have paid all reasonable, third-party out of pocket
costs and expenses incurred by Agent in connection with such severance,
assignment and release (including reasonable attorneys’ fees and disbursements);

(8)           Agent shall have received an endorsement to the existing title
policy to the effect that the applicable modifications of the Building Loan
Mortgage and the Project Loan Mortgage and the assignments and releases shall
not cause a subordination, in whole or in part, of the Building Loan Mortgage
and Project Loan Mortgage as they affect the remaining Units;

(9)           Borrower shall have paid any mortgage tax or transfer taxes due,
and properly completed and submitted any required tax forms, in connection with
the entering into of the Extension Loan and the NYTC Units Release;

5


--------------------------------------------------------------------------------




(10)         Borrower and FC Member shall have executed and delivered to Agent
new replacement Project Loan Notes with Borrower and FC Member as co-borrowers;

(11)         Borrower shall have delivered to Agent all of the documents
executed in connection with the Extension Loan, which documents shall be in form
and substance satisfactory to Agent, and an intercreditor agreement between
Extension Loan Lender and Agent, for itself and on behalf of Lenders, with
respect to the Extension Loan (the “Extension Loan Intercreditor Agreement”),
substantially in the form attached hereto as Exhibit R; and

(12)         Agent shall have received such other opinions, documents,
certificates, instruments, or assurances (including, without limitation, any new
UCC-1 Financing Statements) as Agent may reasonably request in connection with
the actions and events described in this Section 7.46(a).

(b)           At the option of NYTC Member, amounts received by Agent under
clause (6) of Section 7.46(a), shall, at NYTC Member’s option, (i) be
immediately used to prepay the Outstanding Principal and all accrued and unpaid
interest thereon in accordance with Section 3.12 hereof, or (ii) pursuant to an
agreement between NYTC Member and Agent reasonably satisfactory to Agent, be
held by Agent as additional collateral for the Building Loan and Project Loan
until a date selected by NYTC Member that is not later than the first Business
Day of the next succeeding month (and Borrower or NYTC Member shall also deposit
with Agent interest on such amount that will accrue through such date), on which
date such amounts (plus any interest earned thereon) shall be applied to prepay
the Outstanding Principal and accrued and unpaid interest in accordance with
Section 3.12 hereof.  Notwithstanding the foregoing, any amounts paid pursuant
to clause (6) of this Section 7.46(b) in excess of the then Maximum Amount-NYTC
shall be disbursed to NYTC Member.

(c)           Upon the fulfillment of the conditions set forth in
Section 7.46(a), (i) the NYTC Units shall be released of record from the liens
of the Building Loan Mortgage and Project Loan Mortgage and from the Building
Loan Assignment of Leases and Project Loan Assignment of Leases, (ii) the
Assignment of Contracts – NYTC Member and the NYTC Non-Recourse Carveouts
Guaranty shall be deemed to have been automatically terminated and NYTC
Guarantor and NYTC Member shall have no further liability under the Building
Loan Documents or the Project Loan Documents, (iii) the Severance Sublease to
which NYTC Member is a party shall be released of record from the lien of the
Building Loan Mortgage and Project Loan Mortgage, (iv) all references,
covenants, representations and warranties applicable to, or with respect to,

6


--------------------------------------------------------------------------------




NYTC Member in the remaining Project Loan Documents shall be deemed to have been
automatically terminated, (v) Agent shall cause the Lenders to return to NYTC
Member the existing Project Loan Notes, marked cancelled and (vi) Agent shall
return to NYTC Member the conditional resignations executed by each of the
managers of the NYTC Board of Directors (as such term is defined in the
Condominium Declaration).

(d)           The assignments of mortgages and endorsements of notes made
pursuant to this Section 7.46 shall be made without representations or
warranties from, or recourse to, Agent or the respective holders thereof;
provided, however, that Agent or such holder shall represent and warrant
(x) that it owns each note and mortgage being assigned free and clear of all
liens and encumbrances and (y) the outstanding principal amount of each note.

(e)           Agent agrees to execute and deliver such additional agreements and
instruments, as may from time to time be reasonably requested by any Borrower
Entity in order to effectuate fully the transactions contemplated by and
agreements made in this Section 7.46.  All out-of-pocket costs and expenses
incurred by Agent in connection with such execution and delivery shall be
Reimbursable Costs.”


(S)           SECTION 7.50 OF THE AGREEMENT IS HEREBY DELETED IN ITS ENTIRETY
AND INSERTED IN LIEU THEREOF IS THE FOLLOWING (AND AGENT HEREBY ACKNOWLEDGES
THAT THE CONDITIONS SPECIFIED IN SECTION 7.50 (AS AMENDED HEREBY) HAVE BEEN
SATISFIED):

“SECTION 7.50                    Transfer of Units.  Provided that no Noticed
Default or Event of Default exists under any Building Loan Document or Project
Loan Document, Agent shall permit each of the FC Units to be transferred to the
FC Member and each of the NYTC Units to be transferred to the NYTC Member, upon
satisfaction of the following conditions:

(a)           the Condominium Documents shall have been filed in the appropriate
offices and the condominium thereunder validly created under the Condominium
Act, all of the conditions set forth in Section 7.30(c) shall have been met and
there shall be no remaining legal restrictions under the Condominium Documents
or under applicable law to the conveyance and redemption of such Unit;

(b)           Agent shall have received not less than ten (10) Business Days’
prior notice of the proposed conveyance and redemption;

7


--------------------------------------------------------------------------------




(c)           the applicable Unit will constitute one or more tax lots separate
and distinct from the tax lot or lots applicable to the other portions of the
Premises;

(d)           Borrower shall have paid all out-of-pocket costs and expenses of
Agent in connection with such conveyance and redemption and the other activities
described in this Section 7.50;

(e)           the FC Member and NYTC Member shall have executed such documents
of assumption with respect to the Project Loan as Agent may reasonably require
(including, without limitation, an assumption of recourse liability to FC Member
and NYTC Member as co-borrowers with Borrower);

(f)            each of FC Member and NYTC Member shall have delivered evidence
satisfactory to Agent that its articles of organization shall contain the
covenants set forth in Section 7.36 hereof, mutatis mutandis;

(g)           Borrower shall have paid all transfer taxes applicable to such
conveyance and redemption;

(h)           Agent shall have received such assurances as Agent shall
reasonably require to the effect that the conveyance shall not affect the
validity or priority of the Building Loan Mortgage or Project Loan Mortgage; and

(i)            Agent shall have received such opinions (but not a
non-consolidation opinion), documents, certificates, instruments or assurances
as Agent may reasonably request.”


(T)            REFERENCES TO THE GROUND LEASE IN SECTIONS 7.55 AND 10.07 OF THE
AGREEMENT ARE HEREBY DEEMED DELETED.  BORROWER, NYTC MEMBER AND NEW FC MEMBER
EACH AGREE THAT, NOTWITHSTANDING THAT CERTAIN OBLIGATIONS OF NYTC MEMBER AND NEW
FC MEMBER UNDER THE SEVERANCE SUBLEASES HAVE BEEN ASSUMED BY THE BOARD OF
MANAGERS OF THE NEW YORK TIMES BUILDING CONDOMINIUM, FOR PURPOSES OF THE PROJECT
LOAN DOCUMENTS (INCLUDING WITHOUT LIMITATION, SECTION 7.55 OF THE AGREEMENT)
SUCH ASSUMPTION SHALL BE IGNORED, AND SUCH ASSUMED OBLIGATIONS SHALL CONTINUE TO
BE OBLIGATIONS OF NYTC MEMBER AND NEW FC MEMBER.


(U)           SECTION 9.01(S) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
WORD “OR” APPEARING AT THE END THEREOF.


(V)           SECTION 9.01(T) OF THE AGREEMENT IS HEREBY AMENDED BY DELETING THE
PERIOD AT THE END THEREOF AND INSERTING “; OR” IN LIEU THEREOF.


(W)          THE FOLLOWING IS INSERTED AT THE END OF SECTION 9.01 OF THE
AGREEMENT:

“(u)         if the condominium association shall fail (i) to deposit within two
(2) Business Days after notice any amount

8


--------------------------------------------------------------------------------




required to be deposited by the Condominium Assignment or (ii) to duly keep,
perform and observe any other covenants contained in the Condominium Security
Documents within thirty (30) days from the date upon which Agent gives notice of
such failure; provided that, in the case of clause (ii) of this Section 9.01(u)
only, in the event such failure is curable but is not susceptible of cure within
such thirty (30) day period, it shall not be a default hereunder in the event
that the condominium association commences cure within such thirty (30) day
period and diligently prosecutes such cure to completion within one hundred
twenty (120) days of the expiration of such thirty (30) day period.  All
determinations of whether any failure is curable or susceptible to cure within
such thirty (30) day period shall be made by Agent.”


(X)            SECTION 11.04 OF THE AGREEMENT IS HEREBY AMENDED BY (I) DELETING
THE NOTICE ADDRESSES OF INGREDUS SITE 8 SOUTH LLC, (II) CHANGING THE ATTENTION
PERSON FOR AGENT TO GEORGE HERNANDEZ AND (III) DELETING AGENT’S TELECOPY NUMBER
AND INSERTING IN LIEU THEREOF “(312) 845-8623”.


(Y)           ALL REFERENCES IN THE AGREEMENT AND ALL EXHIBITS THERETO TO GMAC
COMMERCIAL MORTGAGE CORPORATION SHALL BE DEEMED TO BE REFERENCE TO CAPMARK
FINANCE INC.


(Z)            THE RECITALS OF EXHIBIT R TO THE AGREEMENT ARE HEREBY DELETED IN
THEIR ENTIRETY AND INSERTED IN LIEU THEREOF IS THE FOLLOWING:

“A.          The New York Times Building LLC (“Original Borrower”), New York
State Urban Development Corporation d/b/a Empire State Development Corporation,
as initial agent, for itself and for the benefit of Lenders, and Agent, for
itself and on behalf of Lenders, entered into that certain Building Loan
Agreement and that certain Project Loan Agreement, each dated as of June 25,
2004 (collectively, as the same may have been or will be revised, restated,
amended or modified from time to time, the “Senior Loan Agreements”; capitalized
terms used herein without definition shall have he meanings assigned to such
terms in the Senior Loan Agreements), pursuant to which Lender agreed to advance
to Original Borrower loans in the original maximum aggregate principal amount of
$320,000,000.00 (collectively, the “Senior Loan”).

B.            Pursuant to the Senior Loan Agreements, Borrower executed that
certain Ground Leasehold Building Loan Mortgage, Assignment of Leases and
Security Agreement and Subordination Agreement and that certain Ground Leasehold
Project Loan Mortgage, Assignment of Leases and Security Agreement and
Subordination Agreement (collectively, as the same may have been or will be
revised, restated, amended or modified from time to time, the “Original Senior
Loan

9


--------------------------------------------------------------------------------


Mortgages”) encumbering the Property more particularly described as Exhibit A
hereto (the “Property”).

C.            The Property was subjected to a condominium regime on or about
                   , 2006, and in connection therewith the liens of the Original
Senior Loan Mortgages were spread to include the Severance Subleases and the
Ground Lease was released therefrom, and NYTC Member and FC Member joined in
with the Original Borrower under the Senior Loan Agreements and the other Loan
Documents as co-borrowers (collectively the “Senior Loan Documents”).

D.            On the date hereof, (a) the Severance Sublease entered into by
NYTC Member is being released from the lien of the Original Senior Loan
Mortgages (so that thereafter the Original Senior Loan Mortgages will encumber
only the Severance Subleases (the “FC Severance Subleases”) entered by FC Member
(“Borrower”), (b) Borrower will remain as the sole obligor under the Senior Loan
Documents and (c) the Original Senior Loan Mortgages are being severed, so that
four mortgages shall exist, and two of such mortgages (the “Subordinate
Mortgages”) are being assigned to Subordinate Lender to secure a loan (the
“Subordinate Loan”) being made to Borrower in the principal amount of
$             .  The Original Senior Loan Mortgages, as so severed to encumber
the FC Severance Subleases are hereinafter referred to as the “Senior
Mortgages”).

E.             Subordinate Lender and Senior Lender desire to establish by this
Agreement their respective rights and obligations between each other as well as
the relative priorities of their rights and remedies with respect to the Senior
Loan and the Subordinate Loan.”


(AA)         SECTION 8 OF EXHIBIT R TO THE AGREEMENT IS HEREBY AMENDED BY
CHANGING THE ATTENTION PERSON FOR CAPMARK (SHOWN AS GMAC COMMERCIAL MORTGAGE
CORPORATION IN SUCH EXHIBIT) TO GEORGE HERNANDEZ.


3.             PROJECT LOAN RESTRUCTURING DOCUMENTS.  THE FOLLOWING DOCUMENTS,
TOGETHER WITH THIS AMENDMENT, SHALL HEREINAFTER BE REFERRED TO COLLECTIVELY AS
THE “PROJECT LOAN RESTRUCTURING DOCUMENTS” AND, NOTWITHSTANDING ANYTHING TO THE
CONTRARY IN THE AGREEMENT, ALL OF THE PROJECT LOAN RESTRUCTURING DOCUMENTS SHALL
BE PROJECT LOAN DOCUMENTS:


(A)           REPLACEMENT PROJECT LOAN NOTES. THOSE CERTAIN PROJECT LOAN NOTES
OF EVEN DATE HEREWITH FROM BORROWER, NEW FC MEMBER AND NYTC MEMBER IN FAVOR OF
(I) HSH NORDBANK AG IN THE PRINCIPAL AMOUNT OF $24,522,507.35, (II) AGENT IN THE
PRINCIPAL AMOUNT OF $72,399,783.61, (III) CAPMARK BANK (FORMERLY KNOWN AS GMAC
COMMERCIAL MORTGAGE BANK) IN THE PRINCIPAL AMOUNT OF $28,025,722.69 AND
(IV) HYPO REAL ESTATE CAPITAL CORPORATION IN THE PRINCIPAL AMOUNT OF
$24,522,507.35;

10


--------------------------------------------------------------------------------





(B)           JOINDERS AND REAFFIRMATIONS.


(I)            THE JOINDER AGREEMENT AND REAFFIRMATION FROM NYTC MEMBER IN FAVOR
OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH;


(II)           THE JOINDER AGREEMENT BY NEW FC MEMBER IN FAVOR OF AGENT FOR THE
BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH;


(III)          THE REAFFIRMATION OF GUARANTIES BY FC GUARANTOR IN FAVOR OF AGENT
FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH;


(IV)          THE REAFFIRMATION OF GUARANTIES BY NYTC GUARANTOR IN FAVOR OF
AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF EVEN DATE HEREWITH; AND


(V)           THE MODIFICATION AND REAFFIRMATION OF DISBURSEMENT AGREEMENT BY
DISBURSEMENT AGENT TO AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF
EVEN DATE HEREWITH.


(C)           MORTGAGE MODIFICATION.  THE MORTGAGE SPREADER AND RELEASE
AGREEMENT (PLA) BY BORROWER, NYTC MEMBER AND NEW FC MEMBER IN FAVOR OF AGENT FOR
THE BENEFIT OF AGENT AND LENDER, DATED AS OF EVEN DATE HEREWITH.


(D)           CONDOMINIUM DOCUMENTS.


(I)            THE CONDITIONAL COLLATERAL ASSIGNMENT OF DECLARANT’S RIGHTS BY
NYTC MEMBER IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS OF
EVEN DATE HEREWITH; AND


(II)           THE CONDITIONAL COLLATERAL ASSIGNMENT OF DECLARANT’S RIGHTS BY
NEW FC MEMBER IN FAVOR OF AGENT FOR THE BENEFIT OF AGENT AND LENDERS, DATED AS
OF EVEN DATE HEREWITH.


4.             CONDITIONS TO AGREEMENT.  THE OBLIGATION OF AGENT TO EXECUTE AND
DELIVER THIS AGREEMENT AND THE OTHER PROJECT LOAN RESTRUCTURING DOCUMENTS TO
WHICH IT IS A PARTY AND THE EFFECTIVENESS OF THIS AMENDMENT AND THE OTHER
PROJECT LOAN RESTRUCTURING DOCUMENTS SHALL BE SUBJECT TO THE FOLLOWING
CONDITIONS PRECEDENT:


(A)           PAYMENT OF FEES.  BORROWER SHALL HAVE PAID ALL COSTS AND EXPENSES
ASSOCIATED WITH THE PROJECT LOAN RESTRUCTURING DOCUMENTS AS PROVIDED IN
SECTION 7.06(A) OF THE AGREEMENT;


(B)           PROJECT LOAN RESTRUCTURING DOCUMENTS.  THE PROJECT LOAN
RESTRUCTURING DOCUMENTS, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT, SHALL HAVE
BEEN DULY EXECUTED AND DELIVERED BY THE PARTIES THERETO AND SHALL BE IN FULL
FORCE AND EFFECT, AND AGENT SHALL HAVE RECEIVED ORIGINALS THEREOF;

11


--------------------------------------------------------------------------------





(C)           LENDERS.  ALL OF THE LENDERS SHALL HAVE CONSENTED TO THIS
AMENDMENT AND ALL OF THE LENDERS SHALL HAVE EXECUTED AND DELIVERED THIS
AMENDMENT;


(D)           LEGAL OPINIONS.  AGENT SHALL HAVE RECEIVED OPINIONS ADDRESSED TO
AGENT, IN FORM AND SUBSTANCE SATISFACTORY TO AGENT AND AGENT’S COUNSEL, FROM
COUNSEL SATISFACTORY TO AGENT AS TO SUCH MATTERS AS AGENT SHALL REQUEST;


(E)           ORGANIZATIONAL DOCUMENTS.  AGENT SHALL HAVE RECEIVED COPIES OF ALL
ORGANIZATIONAL DOCUMENTATION RELATED TO NYTC MEMBER, NYTC GUARANTOR, NEW FC
MEMBER AND FC GUARANTOR AS AGENT MAY REQUEST AND/OR THEIR FORMATION, STRUCTURE,
EXISTENCE, GOOD STANDING AND/OR QUALIFICATION TO DO BUSINESS, AS AGENT MAY
REQUEST, INCLUDING SUCH RESOLUTIONS AND/OR CONSENTS AND INCUMBENCY CERTIFICATES
AS MAY BE REQUESTED BY AGENT, CERTIFIED IN EACH CASE BY THE APPLICABLE BORROWER
ENTITY;


(F)            FINANCIAL CONDITION.  THERE SHALL HAVE BEEN NO MATERIAL ADVERSE
CHANGE IN THE FINANCIAL CONDITION OF ANY BORROWER ENTITY SINCE JUNE 25, 2004;


(G)           OWNERSHIP STRUCTURE CHART.  AGENT SHALL HAVE RECEIVED A CHART
SHOWING ALL DIRECT AND INDIRECT OWNERSHIP INTERESTS IN NYTC MEMBER AND NEW FC
MEMBER (BUT NOT INCLUDING ANY DIRECT OR INDIRECT OWNERSHIP INTERESTS IN EITHER
GUARANTOR PROVIDED THAT THE SHARES OF SUCH GUARANTOR ARE LISTED ON A NATIONALLY
RECOGNIZED EXCHANGE), TO THE EXTENT REQUIRED BY AGENT, IN FORM AND SUBSTANCE
ACCEPTABLE TO AGENT AND CERTIFIED BY THE APPLICABLE MEMBER, AS TRUE, COMPLETE
AND CORRECT IN ALL RESPECTS AS OF THE DATE HEREOF;


(H)           SEARCHES.  TO THE EXTENT REQUIRED BY AGENT, CURRENT TAX LIEN,
PENDING LITIGATION, BANKRUPTCY, JUDGMENT LIEN AND UNIFORM COMMERCIAL CODE
SEARCHES AGAINST BORROWER, NYTC MEMBER AND NEW FC MEMBER, IN SUCH JURISDICTIONS
AND OFFICES AS AGENT SHALL DESIGNATE.  SUCH SEARCHES SHALL NOT HAVE REVEALED ANY
LIEN, LITIGATION, BANKRUPTCY OR FILING AGAINST ANY SUCH ENTITIES OTHER THAN
THOSE ACCEPTABLE TO AGENT;


(I)            NOTICES.  ALL NOTICES REQUIRED BY ANY GOVERNMENTAL AUTHORITY OR
BY ANY APPLICABLE LEGAL REQUIREMENTS TO BE FILED PRIOR TO OR ON THE DATE OF THIS
AGREEMENT IN CONNECTION WITH THE PROJECT OR THE BUILDING LOAN SHALL HAVE BEEN
FILED;


(J)            PROCEEDINGS.  ALL PROCEEDINGS IN CONNECTION WITH THE TRANSACTIONS
CONTEMPLATED BY THIS AMENDMENT AND THE OTHER PROJECT LOAN RESTRUCTURING
DOCUMENTS SHALL BE SATISFACTORY TO AGENT AND AGENT’S COUNSEL, AND AGENT SHALL
HAVE RECEIVED ALL INFORMATION AND SUCH COUNTERPART ORIGINALS OR CERTIFIED COPIES
OF SUCH DOCUMENTS AND SUCH OTHER CERTIFICATES, OPINIONS OR DOCUMENTS AS AGENT
AND AGENT’S COUNSEL MAY REQUIRE;


(K)           FORMATION OF CONDOMINIUM.  THE CONDOMINIUM DOCUMENTS SHALL HAVE
BEEN FILED (OR WILL IMMEDIATELY FOLLOWING THE EXECUTION OF THIS AMENDMENT BE
FILED) IN THE APPROPRIATE OFFICES AND THE CONDOMINIUM THEREUNDER VALIDLY CREATED
UNDER THE CONDOMINIUM ACT AND THERE SHALL BE NO REMAINING LEGAL RESTRICTIONS
UNDER THE CONDOMINIUM DOCUMENTS OR UNDER APPLICABLE LAW TO THE CONVEYANCE AND
REDEMPTION OF THE UNITS;

12


--------------------------------------------------------------------------------





(L)            TAX LOTS.  AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY TO IT
THAT EACH UNIT CONSTITUTES ONE OR MORE TAX LOTS SEPARATE OR DISTINCT FROM THE
TAX LOT OR LOTS APPLICABLE TO THE OTHER PORTIONS OF THE PREMISES;


(M)          SPE COVENANTS.  EACH MEMBER SHALL HAVE DELIVERED EVIDENCE
SATISFACTORY TO AGENT THAT ITS ARTICLES OF ORGANIZATION CONTAIN THE COVENANTS
SET FORTH IN SECTION 7.36 OF THE AGREEMENT, MUTATIS MUTADIS;


(N)           TRANSFER TAXES.  AGENT SHALL HAVE RECEIVED EVIDENCE SATISFACTORY
TO IT THAT BORROWER SHALL HAVE PAID ALL TRANSFER TAXES, IF ANY, APPLICABLE TO
THE CONVEYANCE OF THE UNITS;


(O)           TITLE MATTERS.  AGENT SHALL HAVE RECEIVED A MORTGAGEE TITLE
INSURANCE POLICY IN THE PRINCIPAL AMOUNT OF THE PROJECT LOAN AND AGENT SHALL
HAVE RECEIVED SUCH TITLE ENDORSEMENTS, AFFIRMATIVE INSURANCE OR OTHER TITLE
ASSURANCES AS AGENT SHALL REQUIRE (INCLUDING WITHOUT LIMITATION, THE ENDORSEMENT
IN THE FORM SET FORTH IN EXHIBIT N TO THE AGREEMENT AND THE LETTER IN THE FORM
SET FORTH IN EXHIBIT O TO THE AGREEMENT);


(P)           NO DEFAULT.  NO NOTICED DEFAULT OR EVENT OF DEFAULT SHALL EXIST
UNDER ANY BUILDING LOAN DOCUMENT OR PROJECT LOAN DOCUMENT;


(Q)           RESIGNATIONS.  EACH OF THE MANAGERS OF THE CONDO ASSOCIATION SHALL
HAVE RESIGNED PURSUANT TO A CONDITIONAL RESIGNATION IN THE FORM OF EXHIBIT Q TO
THE AGREEMENT;


(R)            CONDOMINIUM OPINION.  AGENT SHALL HAVE RECEIVED THE OPINION
REQUIRED BY SECTION 7.30(C)(IV) OF THE AGREEMENT;


(S)           INSURANCE.  AGENT SHALL HAVE RECEIVED CERTIFICATES OF INSURANCE
EVIDENCING THE INSURANCE REQUIRED BY THE PROJECT LOAN MORTGAGE;


(T)            LEASE ASSIGNMENT.  THE LEASE ASSIGNMENT SHALL HAVE BEEN DULY
EXECUTED AND DELIVERED; AND


(U)           OTHER DELIVERIES.  AGENT SHALL HAVE RECEIVED SUCH OTHER OPINIONS,
DOCUMENTS, CERTIFICATES, OR ASSURANCES (INCLUDING, WITHOUT LIMITATION, ANY NEW
UCC-1 FINANCING STATEMENTS) AS AGENT MAY REQUIRE.


5.             REPRESENTATIONS AND WARRANTIES OF BORROWER ENTITIES.  EACH OF
BORROWER, NYTC MEMBER AND NEW FC MEMBER REPRESENTS AND WARRANTS THAT: (A) THE
PROJECT LOAN RESTRUCTURING DOCUMENTS TO WHICH IT IS A PARTY ARE IN ALL RESPECTS
VALID AND LEGALLY BINDING OBLIGATIONS, ENFORCEABLE AGAINST IT IN ACCORDANCE WITH
THEIR RESPECTIVE TERMS (SUBJECT TO THE EFFECTS OF BANKRUPTCY, INSOLVENCY,
REORGANIZATION, MORATORIUM OR OTHER SIMILAR LAWS AFFECTING THE ENFORCEMENT OF
CREDITORS’ RIGHTS GENERALLY); (B) THE PROJECT LOAN DOCUMENTS TO WHICH IT IS A
PARTY ARE NOT SUBJECT TO ANY RIGHT OF RESCISSION, SET-OFF, COUNTERCLAIM OR
DEFENSE BY IT, INCLUDING THE DEFENSE OF USURY, AND IT HAS NOT ASSERTED ANY RIGHT
OF RESCISSION, SET-OFF, COUNTERCLAIM OR DEFENSE WITH RESPECT TO THE PROJECT LOAN

13


--------------------------------------------------------------------------------





DOCUMENTS TO WHICH IT IS A PARTY; (C) THE EXECUTION AND DELIVERY BY IT OF THE
PROJECT LOAN RESTRUCTURING DOCUMENTS TO WHICH IT IS A PARTY DO NOT, AND THE
PERFORMANCE AND OBSERVANCE BY IT OF ITS RESPECTIVE OBLIGATIONS THEREUNDER WILL
NOT, CONTRAVENE OR RESULT IN A BREACH OF OR DEFAULT UNDER (I) ANY PROVISION OF
ITS ORGANIZATIONAL DOCUMENTS, (II) ANY LEGAL REQUIREMENTS APPLICABLE TO IT OR TO
THE MORTGAGED PROPERTY OR THE USE OR OPERATION THEREOF, (III) ANY DECREE OR
JUDGMENT BINDING ON IT OR ITS ASSETS, OR (IV) ANY AGREEMENT OR INSTRUMENT
BINDING ON IT OR ITS ASSETS; (D) IT HAS FULL POWER, RIGHT AND AUTHORITY TO
EXECUTE, DELIVER AND PERFORM ITS OBLIGATIONS UNDER THE PROJECT LOAN
RESTRUCTURING DOCUMENTS TO WHICH IT IS A PARTY; (E) EACH PROJECT LOAN
RESTRUCTURING DOCUMENT TO WHICH IT IS A PARTY HAS BEEN DULY AUTHORIZED, EXECUTED
AND DELIVERED BY ALL NECESSARY PARTIES ON BEHALF OF IT; AND (F) ALL GOVERNMENTAL
APPROVALS AND ALL THIRD PARTY CONSENTS AND APPROVALS WHICH ARE REQUIRED TO HAVE
BEEN OBTAINED TO DATE IN CONNECTION WITH THE VALID EXECUTION, DELIVERY AND
PERFORMANCE OF THIS AGREEMENT AND THE OTHER PROJECT LOAN RESTRUCTURING DOCUMENTS
TO WHICH IT IS A PARTY HAVE BEEN OBTAINED AND ARE IN FULL FORCE AND EFFECT. 
EACH OF BORROWER AND NYTC MEMBER REPRESENT AND WARRANT THAT THERE HAS BEEN NO
MATERIAL ADVERSE CHANGE SINCE JUNE 25, 2004 IN ITS FINANCIAL CONDITION.


6.             REPRESENTATIONS AND WARRANTIES OF NEW FC MEMBER.  NEW FC MEMBER
SHALL BE DEEMED TO HAVE MADE ALL OF THE REPRESENTATIONS AND WARRANTIES CONTAINED
IN THE PROJECT LOAN DOCUMENTS MADE BY FC MEMBER, EITHER INDIVIDUALLY OR AS PART
OF THE BORROWER ENTITIES.


7.             NO RELEASE.  NOTHING CONTAINED IN THIS AMENDMENT OR IN ANY OF THE
OTHER PROJECT LOAN RESTRUCTURING DOCUMENTS SHALL BE CONSTRUCTED AS A RELEASE OF
BORROWER WITH RESPECT TO ITS OBLIGATIONS UNDER THE LOAN DOCUMENTS, AND BORROWER
HEREBY ACKNOWLEDGES AND AGREES THAT ITS OBLIGATIONS AND LIABILITIES UNDER THE
LOAN DOCUMENTS TO WHICH IT IS A PARTY ARE IN FULL FORCE AND EFFECT, ARE HEREBY
RATIFIED AND CONFIRMED, AND SHALL CONTINUE IN FULL FORCE AND EFFECT UPON ALL OF
THE TERMS AND CONDITIONS SET FORTH THEREIN.


8.             GOVERNING LAW.  THIS AMENDMENT SHALL BE GOVERNED AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK APPLICABLE TO CONTRACTS MADE
AND PERFORMED SOLELY WITHIN SUCH STATE.


9.             SUCCESSORS AND ASSIGNS.  THE PROVISIONS CONTAINED IN THIS
AMENDMENT SHALL BE BINDING UPON AND SHALL INURE TO THE BENEFIT OF THE PARTIES
HERETO AND THEIR SUCCESSORS AND ASSIGNS.


10.           RATIFICATION.  THE AGREEMENT, AS AMENDED HEREBY, IS HEREBY
RATIFIED AND CONFIRMED IN ALL RESPECTS.


11.           AMENDMENTS.  NEITHER THIS AMENDMENT NOR ANY PROVISION HEREOF MAY
BE CHANGED, WAIVED, DISCHARGED OR TERMINATED ORALLY, BUT ONLY BY INSTRUMENT IN
WRITING SIGNED BY THE PARTY AGAINST WHOM ENFORCEMENT OF THE CHANGE, WAIVER,
DISCHARGE OR TERMINATION IS SOUGHT.

14


--------------------------------------------------------------------------------





12.           COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN ANY NUMBER OF
COUNTERPARTS, EACH OF WHICH, WHEN EXECUTED AND DELIVERED, SHALL BE AN ORIGINAL,
BUT SUCH COUNTERPARTS SHALL TOGETHER CONSTITUTE ONE AND THE SAME INSTRUMENT.

[signature pages follow]

15


--------------------------------------------------------------------------------


IN WITNESS WHEREOF, Borrower, Agent, on behalf of Lenders, New FC Member and
NYTC Member have executed this Amendment on the date first above written.

BORROWER:

 

 

 

THE NEW YORK TIMES BUILDING LLC

 

 

 

By:

FC Eighth Ave., LLC, member

 

 

 

 

 

By:

FC 42 Hotel LLC, its managing member

 

 

 

 

 

 

 

 

 

 

 

By:

FCDT Corp., its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

 

Name: David L. Berliner

 

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

By:

NYT Real Estate Company LLC, member

 

 

 

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

 

Name: Kenneth Richieri

 

 

 

Title: Manager

 

 

 

 

 

AGENT:

 

 

 

 

 

CAPMARK FINANCE INC., as Agent

 

 

 

 

 

By:

/s/ George Hernandez

 

 

 

Name: GEORGE HERNANDEZ

 

 

Title: VICE PRESIDENT

 

 

 

[SIGNATURES CONTINUE ON NEXT PAGE]


--------------------------------------------------------------------------------




 

NEW FC MEMBER:

 

 

 

FC EIGHTH AVE., LLC

 

 

 

 

By:

FC 42 Hotel LLC, its managing member

 

 

 

 

 

 

 

By:

FCDT Corp., its managing member

 

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

/s/ David L. Berliner

 

 

 

 

 

 

Name: David L. Berliner

 

 

 

 

 

 

Title: Sr. Vice President

 

 

 

 

 

 

NYTC MEMBER:

 

 

 

NYT REAL ESTATE COMPANY LLC

 

 

 

 

 

By:

/s/ Kenneth Richieri

 

 

 

Name: Kenneth Richieri

 

 

 

Title: Manager

 

THE UNDERSIGNED ARE EXECUTING THIS
AMENDMENT TO INDICATE THEIR AGREEMENT
AS LENDERS TO THIS AMENDMENT AND THE
OTHER PROJECT LOAN RESTRUCTURING
DOCUMENTS:

HYPO REAL ESTATE CAPITAL CORPORATION

 

 

By:

/s/ Patricia Mattoon

 

 

Name: Patricia Mattoon

 

 

Title: Director

 

 

 

By:

/s/ Roy Chin

 

 

Name: ROY CHIN

 

 

Title: MANAGING DIRECTOR

 


--------------------------------------------------------------------------------




 

HSH NORDBANK AG, NEW YORK BRANCH

 

 

By:

/s/ Gregory J. Nuber

 

 

Name: Gregory J. Nuber

 

 

Title: Senior Vice President

 

 

         HSH Nordbank, New York Branch

 

 

 

 

 

 

By:

/s/ Jack V. Confusione

 

 

Name: Jack V. Confusione

 

 

Title: Senior Vice President

 

 

         Deputy Head of Real Estate

 

 

         HSH Nordbank AG, New York Branch

 

 

 

CAPMARK BANK

 

 

By:

/s/ George Hernandez

 

 

Name: GEORGE HERNANDEZ

 

 

Title: VICE PRESIDENT

 


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

On the 9th day of August in the year 2006 before me, the undersigned, personally
appeared David L. Berliner personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Gita Tiku

 

Notary Public

 

 

 

GITA TIKU

 

Notary Public, State of New York

 

No. 01TI6133463

 

Qualified: New York County

 

Commission Expires September 19, 2009

 


--------------------------------------------------------------------------------


 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

On the 9th day of Aug. in the year 2006 before me, the undersigned, personally
appeared Kenneth Richieri personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Gita Tiku

 

Notary Public

 

 

 

GITA TIKU

 

Notary Public, State of New York

 

No. 01TI6133463

 

Qualified: New York County

 

Commission Expires September 19, 2009


--------------------------------------------------------------------------------




 

STATE OF ILLINOIS

)

 

)  ss.:

COUNTY OF COOK

)

On the 7 day of Aug in the year 2006 before me, the undersigned, personally
appeared George Hernandez personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Cathleen M. Reynolds

 

Notary Public

 

 

 

OFFICIAL SEAL

 

CATHLEEN M. REYNOLDS

 

NOTARY PUBLIC STATE OF ILLINOIS

 

MY COMMISSION EXPIRES: 06/22/08


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

On the 8 day of August in the year 2006 before me, the undersigned, personally
appeared PATRICIA MATTOON, Director personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Christina Velez

 

Notary Public

 

 

 

CHRISTINA VELEZ

 

Notary Public, State of New York

 

No. 01VE61227137

 

Qualified in Kings County

 

Commission Expires May 23, 2009


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NEW YORK

)

On the 8 day of August in the year 2006 before me, the undersigned, personally
appeared Roy Chin, Managing Director personally known to me or proved to me on
the basis of satisfactory evidence to be the individual whose name is subscribed
to the within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Christina Velez

 

Notary Public

 

 

 

CHRISTINA VELEZ

 

Notary Public, State of New York

 

No. 01VE6127137

 

Qualified in Kings County

 

Commission Expires May 23, 2009


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NASSAU

)

On the 7 day of Aug. in the year 2006 before me, the undersigned, personally
appeared Gregory J. Nuber personally known to me or proved to me on the basis of
satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Monica Kleinertz

 

Notary Public

 

 

 

MONICA KLEINERTZ

 

NOTARY PUBLIC, State of New York

 

No. 01KL6143927

 

Qualified in Nassau County

 

Commission Expires April 24, 2010


--------------------------------------------------------------------------------




 

STATE OF NEW YORK

)

 

)  ss.:

COUNTY OF NASSAU

)

On the 7 day of Aug. in the year 2006 before me, the undersigned, personally
appeared Jack V. Confusione personally known to me or proved to me on the basis
of satisfactory evidence to be the individual whose name is subscribed to the
within instrument and acknowledged to me that he executed the same in his
capacity, and that by his signature on the instrument, the individual, or the
person upon behalf of which the individual acted, executed the instrument.

 

 

/s/ Monica Kleinertz

 

Notary Public

 

 

 

MONICA KLEINERTZ

 

NOTARY PUBLIC, State of New York

 

No. 01KL6143927

 

Qualified in Nassau County

 

Commission Expires April 24, 2010

 


--------------------------------------------------------------------------------


Exhibit A

The Condominium Units (hereinafter called the “Units”) in the building
(hereinafter called the “Building”) known as The New York Times Building
Condominium and by the street address 620 Eighth Avenue, Borough of Manhattan,
City, County and State of New York, said Units being designated and described as
set forth on Schedule 1 herein and in that certain declaration, dated as of
August 4, 2006 made by The New York Times Building LLC pursuant to Article 9-B
of the Real Property Law of the State of New York (hereinafter called the
“Condominium Act”) establishing condominium ownership of the Building and the
land (hereinafter called the “Land”) upon which the Building is situate (which
Land is more particularly described below and by this reference made a part
hereof), which declaration was recorded in the New York County Office of the
Register of The City of New York (the “City Register’s Office”) on August 15,
2006, as CRFN 2006000460293, (which declaration, and any amendments thereto, are
hereinafter collectively called the “Declaration”). The Units are also
designated as Tax Lot Nos. as set forth on Schedule 1 herein, in Block 1012 of
Section 4 of the Borough of Manhattan on the Tax Map of the Real Property
Assessment Bureau of The City of New York and on the Floor Plans of the Building
filed with the Real Property Assessment Bureau of The City of New York on August
14, 2006 as Condominium Plan No. 1595 and also filed in the City Register’s
Office of New York County on August 15, 2006 as Condominium CRFN 2006000460294.

TOGETHER with an undivided percentage interest as set forth in Schedule C
herein, respectively, in the Common Elements (as such term is defined in the
Declaration) of The New York Times Building Condominium;

The Land area of the Condominium is more particularly described as follows:

ALL that certain plot, piece or parcel of land, situate, lying and being in the
Borough of Manhattan, County of New York, City and State of New York, bounded
and described as follows:

BEGINNING at the corner formed by the intersection of the northerly line of West
40th Street with the easterly line of 8th Avenue;

RUNNING THENCE northerly along said easterly line of 8th Avenue, 197 feet 6
inches to the corner formed by the intersection of the easterly side of
8th Avenue with the southerly line of West 41st Street;

THENCE easterly along said southerly line of West 41st Street, 400 feet;

THENCE southerly and parallel to said easterly line of 8th Avenue, 197 feet 6
inches to the northerly line of West 40th Street;

THENCE westerly along said northerly line of West 40th Street, 400 feet to the
point or place of BEGINNING.


--------------------------------------------------------------------------------




Schedule l

Description of Units

Unit Designation

 

Tax Lot

 

Percentage Interest In
Common Elements

 

 

 

 

 

 

 

0-A

 

1001

 

0.66%

 

0-B

 

1002

 

0.41%

 

1-A

 

1003

 

2.01%

 

1-B

 

1004

 

0.28%

 

1-C

 

1005

 

0.29%

 

1-D

 

1006

 

0.44%

 

1-E

 

1007

 

0.07%

 

1-F

 

1008

 

0.64%

 

2-A

 

1009

 

4.78%

 

3-A

 

1010

 

4.76%

 

4-A

 

1011

 

4.56%

 

5-A

 

1012

 

1.64%

 

6-A

 

1013

 

1.73%

 

7-A

 

1014

 

1.73%

 

8-A

 

1015

 

1.73%

 

9-A

 

1016

 

1.73%

 

10-A

 

1017

 

1.73%

 

11-A

 

1018

 

1.73%

 

12-A

 

1019

 

1.73%

 

13-A

 

1020

 

1.73%

 

14-A

 

1021

 

1.74%

 

15-A

 

1022

 

1.40%

 

16-A

 

1023

 

1.75%

 

17-A

 

1024

 

1.72%

 

18-A

 

1025

 

1.77%

 

19-A

 

1026

 

1.77%

 

20-A

 

1027

 

1.77%

 

21-A

 

1028

 

1.77%

 

22-A

 

1029

 

1.77%

 

23-A

 

1030

 

1.77%

 

24-A

 

1031

 

1.77%

 

25-A

 

1032

 

1.77%

 

26-A

 

1033

 

1.77%

 

27-A

 

1034

 

1.77%

 

28-A

 

1035

 

0.44%

 

28-B

 

1036

 

0.25%

 

29-A

 

1037

 

1.77%

 

30-A

 

1038

 

1.84%

 

31-A

 

1039

 

1.84%

 

32-A

 

1040

 

1.84%

 

33-A

 

1041

 

1.84%

 

34-A

 

1042

 

1.84%

 

35-A

 

1043

 

1.84%

 

36-A

 

1044

 

1.84%

 

37-A

 

1045

 

1.84%

 

38-A

 

1046

 

1.84%

 

39-A

 

1047

 

1.84%

 

40-A

 

1048

 

1.84%

 

41-A

 

1049

 

1.84%

 

42-A

 

1050

 

1.84%

 

43-A

 

1051

 

1.84%

 

44-A

 

1052

 

1.84%

 

45-A

 

1053

 

1.77%

 

46-A

 

1054

 

1.89%

 

47-A

 

1055

 

1.89%

 

48-A

 

1056

 

1.89%

 

49-A

 

1057

 

1.89%

 

50-A

 

1058

 

1.89%

 

TOTAL: 58

 

 

 

100.00%   

 

 


--------------------------------------------------------------------------------